Citation Nr: 1534637	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent on an extraschedular basis for a left shoulder disability from May 4, 2005 to December 22, 2005.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from January 1982 to May 1982 and from January 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the RO included the issue of entitlement to an effective date earlier than December 22, 2005, for the award of a temporary total rating for convalescence related to the Veteran's left shoulder disability in the Supplemental Statement of the Case (SSOC) issued in July 2013. However, this issue was denied in the Board December 2012 decision, and not appealed. Thus, this issue was no longer on appeal before the RO, and its inclusion in the SSOC was error. The only issues left on appeal are those listed on the Title Page of this decision.

In December 2012, the Board remanded the case to the RO for additional development.  The Board is satisfied that there has been at the very least substantial compliance with its December 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  The symptoms of the Veteran's service connected left shoulder disability are contemplated by the rating schedule from May 4, 2005 to December 22, 2005.

2.  The evidence fails to establish that the Veteran's service connected disabilities preclude him from securing and following substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent on an extraschedular basis for a left shoulder disability are not met from May 4, 2005 to December 22, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, 4.73, Diagnostic Codes 5200-5203 (2014).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained are adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

The Board acknowledges that none of the examinations addresses the collective impact of his service connected disabilities on his employment.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim.  His previous VA examinations, when viewed in their entirety, have described his service connected disabilities in sufficient detail to allow for a fully informed decision on the issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Consequently, the Board considers those prior VA examinations adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  No additional examination or medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating on an Extraschedular Basis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for his left shoulder effective May 4, 2005, at a 20 percent disability rating.  He was later granted a temporary 100 percent disability rating for convalescence from December 22, 2005 to June 1, 2006.  After June 1, 2006, he was assigned a 20 percent disability rating.  In December 2012, the Board found that the Veteran was not entitled to disability rating in excess of those assigned by the RO.  However, the Board remanded the issue of entitlement to an extraschedular rating for his service connected left shoulder disability from May 4, 2005 to December 22, 2005. 

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423, 42-30 (2009).

In June 2013, the Director of Compensation Service denied entitlement to an increased disability rating for the Veteran's left shoulder disability on an extraschedular basis from May 4, 2005 to December 22, 2005, as there was no objective evidence showing interference with employment or time lost from work.  The Board has no reason to dispute this finding.

The record shows that during the period from May 4, 2005, to December 22, 2005, approximately 7 1/2 months, the Veteran's left shoulder disability was manifested by painful motion, particularly beyond 90 degrees abduction.  In November 2005, he reported he was still in the National Guard Army reserve and went to training every month, and was a construction worker as his regular employment and had some difficulty performing certain tasks on his job due to his limited shoulder range of motion, particularly with lifting over his head. 

The Board finds that the Veteran's left shoulder symptomatology for this period is adequately contemplated by the schedular rating criteria.  The Veteran was found to have a 20 percent rating under 38 C.F.R. § 4.71a. Diagnostic Code (DC) 5201, from May 4, 2005 to December 22, 2005, demonstrating limitation of motion of his shoulder at shoulder level. This level of disability exactly reflects where the pain began for the Veteran based on the evidence of record, and contemplates his painful motion of the shoulder. Schedular ratings are intended to compensate for average impairment in earning capacity caused by a service-connected disability. 38 C.F.R. § 4.1 (2014). The 20 percent rating assigned does that based on the Veteran's symptomatology.  His difficulty was with lifting or moving his arm over his head, and any impact that had on his employment was compensated in the 20 percent assigned. There is no evidence of marked interference with employment. The Veteran was able to work, has no indication of an accommodation at work, and was able to continue with his training in the Army Reserves during this time.  There is simply no indication that the Veteran's service connected left shoulder disability presents a unique or unusual disability picture that is not contemplated by the rating schedule.  

There is no question that the Veteran experienced painful motion in his left shoulder, but such a symptom, while not specifically enumerated in the schedular criteria under Diagnostic Code 5201, is considered in the schedular rating that is assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries and limitation of motion.  See 38 C.F.R. §§ 4.71a, DC 5201, 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is exactly what was done. The Veteran could move his arm above 90 degrees, but with pain, thus, his painful motion was accommodated through the schedular rating assigned for limitation of motion at the shoulder level. As such, the schedular rating criteria reasonably contemplates the symptoms caused by the Veteran's service connected left shoulder disability, and therefore, assignment of an extraschedular rating from May 4, 2005 to December 22, 2005, is not warranted.

The Board also acknowledges the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir.  2014), wherein the Court indicated that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate. In the present case, for the time period in question, May 4, 2005, to December 22, 2005, the Veteran had no other service-connected disabilities. Thus, Johnson has not application to the present situation.

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's compensable service connected disabilities are:  a right shoulder disability, rated at 10 percent from July 8, 2009, 100 percent from November 6, 2009 to January 1, 2010 for a period of convalescence, and 30 percent after January 1, 2010; a left shoulder disability, rated at 20 percent from May 4, 2005 to December 22, 2005, 100 percent from December 22, 2005 to June 1, 2006 for a period of convalescence, and 20 percent after June 1, 2006; tinnitus, rated at 10 percent from November 15, 2007; and left shoulder residual scarring, rated at 10 percent from December 22, 2005 to February 1, 2008.  Therefore, outside periods of convalescence, the Veteran does not have a single disability rating of 60 percent or have a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that extra-schedular entitlement for TDIU is not warranted.

A review of the Veteran's VA treatment records, taken in total, does not suggest unemployability.  A December 2011 VA examiner noted that the Veteran's hearing loss and tinnitus had no significant effect on his occupation.  Another December 2011 VA examiner opined that the Veteran's shoulder disabilities resulted in difficulty doing physical work with his arms.  A March 2013 VA examiner noted that the Veteran's shoulders would result in a moderate to severe difficulty performing overhead work, but he could at least as likely as not perform sedentary work.  A March 2014 VA examiner noted that the Veteran was currently self-employed in construction, but his shoulders kept him from working as much as he used to work.  These four opinions are consistent with the medical evidence and reflect that while the Veteran may have some occupational impairment, his disabilities do not preclude him from work.  Therefore, these four opinions are given great probative value.

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  When weighing the probative value of these opinions, against the more favorable evidence, TDIU is not warranted.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of his disabilities and how they affect his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's disabilities, and in particular his ability to work, has been provided by VA medical professionals who have examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds the opinions of the December 2011, March 2013, and March 2014 VA examiners to be the only competent and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities preclude him from securing and maintaining substantially gainful employment and entitles him to TDIU.  Accordingly, TDIU is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent on an extraschedular basis for a left shoulder disability from May 4, 2005 to December 22, 2005, is denied.


Entitlement to TDIU is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


